Citation Nr: 0810817	
Decision Date: 04/02/08    Archive Date: 04/14/08

DOCKET NO.  05-15 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for left foot disability, 
on a direct basis and as secondary to service-connected 
disability.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. Rose, Counsel 





INTRODUCTION

The veteran served on active duty for training from October 
1977 to March 1978 and on active duty from October 1979 to 
December 1986.  [A March 2001 Board decision determined that 
the veteran's service from October 10, 1983 to December 24, 
1986 was under dishonorable conditions and, thus, constitutes 
a bar to entitlement to VA benefits for that period of 
service.]  

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  The veteran failed to appear at a 
scheduled hearing before a Veterans Law Judge at the RO in 
November 2007.  

This appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required.  


REMAND

Upon a complete and thorough review of the claims folder, the 
Board finds that a VA examination of the veteran's claimed 
left foot disability is warranted.  The purpose of the 
examination is to determine whether a relationship exists 
between any current left foot disability and service, or in 
the alternative, the service-connected bunion of her right 
foot.  

Whether the veteran has a current left foot disability is 
unclear.  Service medical records show treatment for left 
foot complaints in April 1980.  According to post-service 
medical records, non-pitting soft tissue swelling around the 
left ankle was shown in August 1996, and mild osteoarthritis 
of the feet was diagnosed in October 1996.  Also, a February 
2002 VA examination revealed hallux valgus present over the 
left foot.  A physical examination conducted on the veteran's 
left foot at that time demonstrated angulation at the first 
metatarsophalangeal joint to 20 degrees on the left, 
tenderness of the left metatarsophalangeal joint, and an 
abnormal gait.  

An August 2004 VA examination provided no left foot 
disability.  Importantly, however, the report of this 
evaluation indicates that "[h]allux valgus of the right foot 
is present . . . [and] the degree of angulation is moderate 
with no resection of the metatarsal head present . . . [and 
that] [h]allux rigidus of the right foot is present and the 
degree of angulation is severe."  

In light of this apparent discrepancy in the most recent VA 
examination of the veteran's feet, as well as the in-service 
and post-service left foot findings, the Board concludes that 
a remand of the veteran's left foot claim is necessary.  On 
remand, the veteran should be accorded a VA examination of 
her left foot to determine its etiology (to include whether 
any such diagnosed disability is in any way associated with 
the veteran's active duty or the service-connected bunion of 
her right foot.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be scheduled for an 
appropriate VA examination to determine 
the nature, extent, and etiology of her 
left foot disability, if any.  The claims 
folder must be made available to the 
examiner in conjunction with the 
examination.  All indicated tests, 
including X-rays if necessary, should be 
conducted.  

If a left foot disability is found on 
examination, the examiner should be 
requested to express an opinion as to 
whether it is at least as likely as not 
(i.e., a 50 percent probability or 
greater) that any such currently diagnosed 
left foot disability is related to an 
event, injury, or disease in service 
(including the noted in-service episode of 
treatment for left foot pain in April 
1980-Volume 1, Envelope 1) or has been 
caused by or chronically worsened by, an 
already service-connected disability.  
[Presently, the veteran is service-
connected for a bunion of her right foot.]  
A complete rationale should be provided 
for all opinions expressed. 

2.  Following the completion of the above, 
the issue of entitlement to service 
connection for a left foot disability, on 
a direct basis and as secondary to 
service-connected disability should be re-
adjudicated.  If the decision remains in 
any way adverse to the veteran, she and 
her representative should be provided with 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include the applicable 
law and regulations considered pertinent 
to the issue on appeal, as well as a 
summary of the evidence of record.  An 
appropriate period of time should be 
allowed for response.  

The veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).  



_________________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  


